              Case 4:20-md-02951-HSG Document 3 Filed 08/13/20 Page 1 of 8




 1   Michael L. Schrag (SBN 185832)
     Joshua J. Bloomfield (SBN 212172)
 2   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 3   Oakland, California 94612
     Telephone: (510) 350-9700
 4   Facsimile: (510) 350-9701
     mls@classlawgroup.com
 5   jjb@classlawgroup.com
 6
     Counsel for Plaintiff Kopfmann
 7   and the Proposed Class

 8

 9                              UNITED STATES DISTRICT COURT
10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
      IN RE: STUBHUB REFUND LITIGATION               Case No. 20-md-2951-HSG
12
      This Document Relates to All Cases             STIPULATION FOR ENTRY OF
13                                                   JOINT PROPOSED INITIAL
14    (Centralized Actions: No. 4:20-02595 (N.D.     SCHEDULING ORDER;
      Cal.); No. 4:20-03025 (N.D. Cal.); No. 1:20-   ORDER
15    03508 (S.D.N.Y); and No. 3:20-00319 (W.D.
      Wis.))
16
      (Tag-along Actions: No. 4:20-04125 (N.D.
17    Cal.); and 3:20-04786 (N.D. Cal.))
18

19

20

21

22

23

24

25

26

27

28

                                                                STIP. RE JOINT INITIAL SCHED. ORDER
                                                                               Case No. 20-md-2951-HSG
                Case 4:20-md-02951-HSG Document 3 Filed 08/13/20 Page 2 of 8




 1          WHEREAS, on August 6, 2020, the United States Judicial Panel on Multidistrict Litigation

 2   centralized four cases against StubHub, Inc.: Alcarez v. StubHub, Inc., Case No. 4:20-cv-02595-HSG;

 3   Kopfmann v. StubHub, Inc., Case No. 4:20-cv-03025-HSG; Reynolds v. StubHub, Inc. et al., Case No.

 4   1:20-cv-03508-AKH (S.D.N.Y.); and McMillan v. StubHub, Inc. et al., Case No. 3:20-cv-00319-JDP

 5   (W.D. Wis.). Dkt. No. 36;

 6          WHEREAS, two tag-along actions are pending in this District: Wood v. StubHub, Inc., Case No.

 7   4:20-cv-04125-YGR; and Dobner v. StubHub, Inc., Case No. 3:20-cv-04786-EMC;

 8          WHEREAS, Plaintiffs in the above-captioned centralized actions (except for Reynolds, whose

 9   counsel has not responded to requests for input) and tag-along actions (together “Plaintiffs”) and

10   Defendants StubHub, Inc. and Last Minute Transactions, Inc. (“Defendants”), have met and conferred

11   in an effort to submit a joint proposed pre-trial schedule; and

12          WHEREAS, Plaintiff Kopfmann files this Joint Proposed Initial Scheduling Order with the

13   consent of Defendants and all other Plaintiffs in the centralized actions (except Reynolds) and tag-along

14   actions; and

15          WHEREAS, Defendants further advise this Honorable Court that no summons has been issued,

16   or served, upon Defendants in the Reynolds matter filed on May 5, 2020. Accordingly, unless the Court

17   dismisses the Reynolds case on its own, Defendants intend to file promptly a motion to dismiss that

18   matter only for failure to comply with Fed. R. Civ. P. 4(m).

19          THEREFORE, THE PARTIES AGREE AND JOINTLY REQUEST that the Court enter an

20   order setting the following schedule:

21

22          •    Seven (7) days after the Court enters this initial scheduling Order, Plaintiffs will file any

23               motions for the appointment of Interim Lead Counsel. Leadership briefs shall not exceed

24               ten (10) pages (exclusive of firm resumes, which may be attached), and no opposition briefs

25               shall be permitted.

26

27          •    After the appointment of Interim Lead Counsel, the parties shall meet and confer regarding

28               an initial schedule covering Plaintiffs’ Consolidated Amended Complaint, Defendants’


                                                          -2-            STIP. RE JOINT INITIAL SCHED. ORDER
                                                                                        Case No. 20-md-2951-HSG
             Case 4:20-md-02951-HSG Document 3 Filed 08/13/20 Page 3 of 8




 1             response(s), and any resulting briefing, as well as the exchange of initial disclosures and

 2             holding the Fed. R. Civ. P. 26(f) conference, and shall submit that proposed joint schedule

 3             or competing schedules to the Court no later than seven (7) days after the appointment of

 4             Interim Lead Counsel.

 5

 6             IT IS SO STIPULATED.

 7
     Dated: August 12, 2020                              Respectfully submitted,
 8

 9                                                       GIBBS LAW GROUP LLP

10                                                       /s/ Michael L. Schrag
                                                         Michael L. Schrag
11                                                       Joshua J. Bloomfield
                                                         505 14th Street, Ste. 1110
12
                                                         Oakland, California 94612
13                                                       Telephone: 510-350-9700
                                                         Facsimile: 510-350-9701
14                                                       mls@classlawgroup.com
                                                         jjb@classlawgroup.com
15
                                                         Attorneys for Plaintiff Michelle Kopfmann
16
                                                         and the Proposed Class
17
                                                         BURSOR & FISHER, P.A.
18
                                                         /s/ L. Timothy Fisher
19                                                       L. Timothy Fisher
                                                         Yeremey Krivoshey
20                                                       1990 North California Blvd., Suite 940
                                                         Walnut Creek, CA 94596
21                                                       Telephone: (925) 300-4455
                                                         Facsimile: (925) 407-2700
22                                                       ltfisher@bursor.com
                                                         ykrivoshey@bursor.com
23

24                                                       BURSOR & FISHER, P.A.
                                                         Scott A. Bursor
25                                                       2665 S. Bayshore Dr., Suite 220
                                                         Miami, FL 33133-5402
26                                                       Telephone: (305) 330-5512
                                                         Facsimile: (305) 676-9006
27                                                       scott@bursor.com
28                                                       Attorneys for Plaintiff Jason Alcaraz
                                                         and the Proposed Class

                                                       -3-            STIP. RE JOINT INITIAL SCHED. ORDER
                                                                                     Case No. 20-md-2951-HSG
     Case 4:20-md-02951-HSG Document 3 Filed 08/13/20 Page 4 of 8




 1                                    LIDDLE & DUBIN, P.C.
 2                                    /s/ Nicholas A. Coulson
                                      Nicholas A. Coulson*
 3                                    Steven D. Liddle*
                                      975 E. Jefferson Avenue
 4                                    Detroit, Michigan 48207
 5                                    Telephone: 313-392-0015
                                      Facsimile: 313-392-0025
 6                                    ncoulson@ldclassaction.com
                                      sliddle@ldclassaction.com
 7                                    *pro hac vice applications forthcoming

 8                                    Attorneys for Plaintiff Matthew McMillan
                                      and the Proposed Class
 9
                                      AHDOOT & WOLFSON, PC
10

11                                    /s/ Tina Wolfson
                                      Tina Wolfson
12                                    Theodore W. Maya
                                      Bradley K. King
13                                    10728 Lindbrook Drive
                                      Los Angeles, California 90024
14                                    Telephone: (310) 474-9111
                                      Facsimile: (310) 474-8585
15                                    twolfson@ahdootwolfson.com
                                      tmaya@ahdootwolfson.com
16                                    bking@ahdootwolfson.com

17                                    WITTELS MCINTURFF PALIKOVIC
18                                    /s/ Steven L. Wittels
                                      Steven L. Wittels
19
                                      J. Burkett McInturff
20                                    Tiasha Palikovic
                                      18 Half Mile Road
21                                    Armonk, New York 10504
                                      Telephone: (914) 319-9945
22                                    Facsimile: (914) 273-2563
                                      slw@wittelslaw.com
23                                    jbm@wittelslaw.com
                                      tpalikovic@wittelslaw.com
24

25                                    Attorneys for Plaintiff Stephanie Wood
                                      and the Proposed Class
26
                                      GUTRIDE SAFIER LLP
27
                                      /s/ Seth Safier
28                                    Seth A. Safier
                                      Anthony Patek

                                    -4-           STIP. RE JOINT INITIAL SCHED. ORDER
                                                                 Case No. 20-md-2951-HSG
     Case 4:20-md-02951-HSG Document 3 Filed 08/13/20 Page 5 of 8



                                      Tekesha Geel (PHV forthcoming)
 1                                    Hayley Reynolds
                                      100 Pine Street, Suite 1250
 2                                    San Francisco, CA 94111
 3                                    Attorneys for Plaintiff Nina Dobner
 4                                    and the Proposed Class

 5
                                      MCDERMOTT WILL & EMERY LLP
 6
                                      /s/ William P. Donovan, Jr.
 7                                    William P. Donovan, Jr.
 8                                    2049 Century Park East
                                      Suite 3200
 9                                    Los Angeles, CA 90067-3206
                                      Telephone: (310) 277-4110
10                                    Facsmile: (310) 277-4730

11                                    Attorneys for Defendants StubHub, Inc. and Last
                                      Minute Transactions, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                    -5-           STIP. RE JOINT INITIAL SCHED. ORDER
                                                                 Case No. 20-md-2951-HSG
             Case 4:20-md-02951-HSG Document 3 Filed 08/13/20 Page 6 of 8




 1

 2

 3

 4

 5

 6

 7

 8

 9
                               UNITED STATES DISTRICT COURT
10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11
     IN RE: STUBHUB REFUND LITIGATION               Case No. 20-md-2951-HSG
12
     This Document Relates to All Cases             JOINT PROPOSED INITIAL
13
                                                    SCHEDULING ORDER
14   (Centralized Actions: No. 4:20-02595 (N.D.
     Cal.); No. 4:20-03025 (N.D. Cal.); No. 1:20-
15   03508 (S.D.N.Y); and No. 3:20-00319 (W.D.
     Wis.))
16
     (Tag-along Actions: No. 4:20-04125 (N.D.
17
     Cal.); and 3:20-04786 (N.D. Cal.))
18

19

20

21

22

23

24

25

26

27

28

                                                                 JOINT PROP. INITIAL SCHED. ORDER
                                                                             Case No. 20-md-2951-HSG
                 Case 4:20-md-02951-HSG Document 3 Filed 08/13/20 Page 7 of 8




 1          WHEREAS, on August 6, 2020, the United States Judicial Panel on Multidistrict Litigation

 2   centralized four cases against StubHub, Inc.: Alcarez v. StubHub, Inc., Case No. 4:20-cv-02595-HSG;

 3   Kopfmann v. StubHub, Inc., Case No. 4:20-cv-03025-HSG; Reynolds v. StubHub, Inc. et al., Case No.

 4   1:20-cv-03508-AKH (S.D.N.Y.); and McMillan v. StubHub, Inc. et al., Case No. 3:20-cv-00319-JDP

 5   (W.D. Wis.). Dkt. No. 36;

 6          WHEREAS, two tag-along actions are pending in this District: Wood v. StubHub, Inc., Case No.

 7   4:20-cv-04125-YGR; and Dobner v. StubHub, Inc., Case No. 3:20-cv-04786-EMC;

 8          WHEREAS, Plaintiffs in the above-captioned centralized actions (except for Reynolds, whose

 9   counsel has not responded to requests for input) and tag-along actions (together “Plaintiffs”) and

10   Defendants StubHub, Inc. and Last Minute Transactions, Inc. (“Defendants”), have met and conferred

11   in an effort to submit a joint proposed pre-trial schedule; and

12          WHEREAS, Plaintiff Kopfmann files this Joint Proposed Initial Scheduling Order with the

13   consent of Defendants and all other Plaintiffs in the centralized actions (except Reynolds) and tag-along

14   actions; and

15          WHEREAS, Defendants further advise this Honorable Court that no summons has been issued,

16   or served, upon Defendants in the Reynolds matter filed on May 5, 2020. Accordingly, unless the Court

17   dismisses the Reynolds case on its own, Defendants intend to file promptly a motion to dismiss that

18   matter only for failure to comply with Fed. R. Civ. P. 4(m).

19          The parties agree and jointly request that the Court enter an order setting the following

20   schedule:

21

22          •     Seven (7) days after the Court enters this initial scheduling Order, Plaintiffs will file any

23                motions for the appointment of Interim Lead Counsel. Leadership briefs shall not exceed

24                ten (10) pages (exclusive of firm resumes, which may be attached), and no opposition briefs

25                shall be permitted.

26

27          •     After the appointment of Interim Lead Counsel, the parties shall meet and confer regarding

28                an initial schedule covering Plaintiffs’ Consolidated Amended Complaint, Defendants’


                                                           -2-              JOINT PROP. INITIAL SCHED. ORDER
                                                                                        Case No. 20-md-2951-HSG
            Case 4:20-md-02951-HSG Document 3 Filed 08/13/20 Page 8 of 8




 1           response(s), and any resulting briefing, as well as the exchange of initial disclosures and

 2           holding the Fed. R. Civ. P. 26(f) conference, and shall submit that proposed joint schedule

 3           or competing schedules to the Court no later than seven (7) days after the appointment of

 4           Interim Lead Counsel.

 5

 6           PURSUANT TO STIPULATION, IT IS SO ORDERED.

 7

 8 Dated: 8/13/2020                            _______________________________________________
                                                   HONORABLE HAYWOOD S. GILLIAM, JR.
 9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -3-              JOINT PROP. INITIAL SCHED. ORDER
                                                                                  Case No. 20-md-2951-HSG
